 

 

 

IN THE UNITED STATES DISTRICT COURT cD
FOR THE WESTERN DISTRICT OF WISCONSIN 7) OCT E)) Pp: 52
OF = 7 | 1 . .
UNITED STATES OF AMERICA INDICTMENT Pays
Vv. Case No. Ké -—¢R ~1494- IPP
18 U.S.C. § 641
DANIEL RAUDONIS, and 18 U.S.C. § 1028A(a)(1)
LINDSEY RAUDONIS,
Defendants.
THE GRAND JURY CHARGES:

COUNTS 1-5
From on or about September 21, 2014, through on or about November 11, 2014,
in the Western District of Wisconsin, the defendant,
DANIEL RAUDONIS,
knowingly and willfully stole, embezzled, and converted to the use of another, things
of value belonging to the United States, namely, United States Department of
Agriculture food benefit funds, in the amounts listed below, with the intent to

deprive the owner of the use or benefit of the things of value:

 

 

 

 

 

 

 

 

 

COUNT -. DATE AMOUNT INTENDED
= Les BENEFICIARY
1 09/21/2014 $856.00 CB.
2 10/08/2014 $256.00 S.P.
3 11/07/2014 $76.00 A.B.
4 11/10/2014 $152.00 M.H.

 

 
 

5 11/11/2014 $239.00 5.8.

 

 

 

 

 

 

(All in violation of Title 18, United States Code, Section 641)
COUNT 6-10

From on or about September 21, 2014, through on or about November 11,

2014, in the Western District of Wisconsin, the defendant,
LINDSEY RAUDONIS,

knowingly and willfully received, concealed, and retained things of value of the
United States, namely, United States Department of Agriculture food benefit funds,
in the amounts listed below, knowing that the funds were embezzled, stolen, and

converted and with the intent to convert said property to her own use:

 

 

 

 

 

 

COUNT DATE AMOUNT ~— INTENDED
BENEFICIARY
6 9/21/2014 $856.00 CB.
7 . 10/08/2014 $256.00 S.P.
8 11/09/2014 $76.00 AB.
9 11/11/2014 $152.00 M.H.
10 11/11/2014 $239.00 SS.

 

 

 

 

 

 

(All in violation of Title 18, United States Code, Section 641)
COUNTS 11-13
From on or about September 21, 2014, through on or about November 7, 2014,

in the Western District of Wisconsin, the defendant,

2
DANIEL RAUDONIS,
knowingly used, without lawful authority, a means of identification of another
person, specifically the names, dates of birth, or Social Security numbers of real
individuals, during and in relation to a felony violation enumerated in 18 U.S.C. §
1028A(c) as alleged in Counts 1-5 above, knowing that the means of identification

belonged to an actual person:

 

  

NATURE OF IDENTITY THEFT
/

 

COUNT | DATE

 

11 09/21/2014 | Defendant activated a USDA food share benefit card
intended to be delivered to C.B. by using C.B.’s date of
birth and Social Security number (last four digits).
Defendant used this information without C.B.’s
permission.

 

12 10/08/2014 | Defendant activated a USDA food share benefit card
intended to be delivered to S.P. by using 5.P.’s date of
birth and Social Security number (last four digits).
Defendant used this information without S.P.’s
permission.

 

13 11/07/2014 | Defendant activated a USDA food share benefit card
intended to be delivered to A.B. by using A.B.’s date of
birth and Social Security number (last four digits).
Defendant used this information without A.B.’s
permission.

 

 

 

 

 

(All in violation of Title 18, United States Code, Section 1028A(a)(1).)
| COUNTS 14-16
From on or about September 21, 2014, through on or about November 9, 2014,
in the Western District of Wisconsin, the defendant,

LINDSEY RAUDONIS,
knowingly used, without lawful authority, a means of identification of another

person, specifically the names of real individuals, during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c) as alleged in Counts 6-10 above,

knowing that the means of identification belonged to an actual person:

 

COUNT

DATE

NATURE OF IDENTITY THEFT

 

14

09/21/2014

Defendant used a USDA food share benefit card, which
was intended for C.B. and displayed C.B.’s name.
Defendant used this card without C.B.’s permission.

 

15

10/09/2014

Defendant used a USDA food share benefit card, which
was intended for S.P. and displayed S.P.’s name.
Defendant used this card without S.P.’s permission.

 

16

 

 

11/09/2014

 

Defendant used a USDA food share benefit card, which
was intended for A.B. and displayed A.B.’s name.
Defendant used this card without A.B.’s permission.

 

(All in violation of Title 18, United States Code, Section 1028A(a)(1).)

Sih —

A TRUE BILL

 

 

SIDING JUROR

Indictment returned: tol hile

 

SCOTT C. BLADER
United States Attorney
